TATE, Justice.
The plaintiff railway sues for judgment declaring an ordinance levying a tax on it to be unconstitutional and for refund of the taxes levied in accordance therewith,
In a companion suit decided this date, we have held this ordinance to be unconstitutional. Southern Pacific Transportation Co. v. Parish of Jefferson, 315 So.2d 619. Accordingly, the plaintiff is entitled to the refund of taxes paid by it under protest, plus interest thereon as provided by law.
The record contains the stipulated amounts paid under protest as of September 3, 1974. However, the stipulation also provides that no separate or additional proceedings are required to recover additional taxes paid under protest after the date of the stipulation.
The amount of the taxes paid in 1975 is not found in the record. However, upon our declaration that the ordinance is unconstitutional, the plaintiff is entitled (pursuant to the stipulation) to recover these taxes too.
Accordingly, the preferable procedure inr dicated is to remand this case to the district court for it to enter judgment in favor of the plaintiff for refund of the total amount of the taxes paid under protest to which the plaintiff is entitled.
We therefore reverse the judgment of the district court dismissing the plaintiff’s suit, and we remand this case to the district court for it to enter judgment ordering refund of the taxes paid under protest consistent with our ruling herein. The defendant is taxed with any costs of these proceedings for which it is not exempt by law.
Reversed and remanded.
BARHAM, J., takes no part.